Citation Nr: 0639269	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-42 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines




THE ISSUE

Whether the appellant is legally entitled to receive 
Department of Veterans Affairs (VA) benefits.





ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The appellant is the surviving spouse of a gentleman she 
asserts had recognized guerilla service with the United 
States Army during World War II.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 decision of the VA 
Regional Office (RO) in Manila, Philippines, which determined 
that the appellant's deceased husband did not have qualifying 
service.  As such, basic eligibility for VA benefits was 
denied.

In August 2006, the appellant requested a hearing before the 
Board and that she be allowed representation.  She has 
appeared before VA unrepresented and has never before 
requested a hearing.  As such, the Board finds that this 
matter must be remanded so that the appellant may obtain a 
representative and the RO may schedule a hearing before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

1.  Advise the appellant of her right to 
representation and allow her appropriate 
time to obtain a representative.

2.  Schedule the appellant for a Travel 
Board hearing.

The purpose of this REMAND is to provide the appellant the 
opportunity to appear for a hearing, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


